 

Exhibit 10.1

 

EXECUTION COPY

 

SEPARATION AGREEMENT AND GENERAL RELEASE



 

SEPARATION AGREEMENT AND GENERAL RELEASE between MDC Partners Inc. (“MDC” or the
“Company”) and Jonathan Mirsky (“Executive”) dated as of September 22, 2020
(this “Agreement and Release”).

 

WHEREAS, Executive is General Counsel and Corporate Secretary of the Company
pursuant to an Employment Agreement dated as of May 6, 2019 (the “Employment
Agreement”);

 

WHEREAS, MDC and Executive intend to terminate their relationship of employee
and employer on the mutually agreed terms and conditions set forth below; and

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows:

 

1.            Termination of Employment. By mutual agreement, Executive and MDC
have determined that Executive’s employment with the Company will terminate at
the close of business on September 30, 2020 (the “Termination Date”). During the
period of time from the date hereof until the Termination Date, the Executive
will cooperate in good faith with a newly-appointed General Counsel and
Corporate Secretary on an appropriate transition of duties and responsibilities
to the benefit of the Company. For the avoidance of doubt, the Executive shall
cease using the title of General Counsel and Corporate Secretary effective
immediately.

 

2.            Severance Payments. Subject to Executive’s execution and
non-revocation of, and compliance with, this Agreement and Release, and
execution and non-revocation of the release set forth in Exhibit A hereto, MDC
shall pay to Executive the following amounts (collectively, the “Severance
Payments”):

 

a.An amount equal to (i) Executive’s accrued but unpaid base salary and
perquisite allowance through the Termination Date and (ii) reimbursement for any
unpaid reimbursable business expenses incurred in the course of his employment
through the Termination Date, in each case in accordance with MDC’s regular
payroll and expense reimbursement practices;

 

b.An aggregate amount equal to $275,000, representing six (6) months of
Executive’s base salary, subject to required federal, state and local tax
withholdings by MDC, to be paid in a cash lump-sum not later than 60 days
following Termination Date; and

 

c.Not later than 60 days after the Termination Date, MDC will pay Executive an
additional amount in respect of accrued and unused vacation days in 2020 under
MDC’s current policy.

 





 

 

 

3.            Outstanding Inducement and Incentive Awards. Subject to
Executive’s execution and non-revocation of, and compliance with, this Agreement
and Release, and execution and non-revocation of the release set forth in
Exhibit A hereto, Executive’s outstanding inducement and incentive awards shall
be treated as follows (collectively, the “Vesting Entitlements”):

 

a.Effective on the Termination Date, 166,666 unvested and outstanding restricted
shares of MDC Class A stock previously granted to him pursuant to that certain
Restricted Stock Grant Agreement dated June 26, 2019 shall be deemed fully
vested;

 

b.Effective on the Termination Date, 166,666 unvested and outstanding stock
appreciation rights in respect of MDC Class A stock previously granted to him
pursuant to that certain Stock Appreciation Rights Agreement dated June 26, 2019
shall be deemed fully vested and exercisable;

 

c.Executive shall remain eligible to vest in restricted shares granted pursuant
to the terms and conditions of that certain Restricted Stock Agreement between
MDC and Executive dated as of November 4, 2019 (the “LTIP Stock Award”).
Executive acknowledges and agrees that stock vesting under the LTIP Stock Award,
if any, shall be calculated and prorated based on a service period equal to
12.5% of the vesting period, notwithstanding Executive’s termination without
“Cause” as of the Termination Date or any subsequent event under the relevant
plan or grant agreement (so that the maximum number of shares eligible to vest
pursuant to the LTIP Stock Award is 15,125). The final number of shares vested
under the LTIP Stock Award, if any, will be issued on the date specified in the
underlying award agreement and shall also be conditioned upon and subject to
Executive’s ongoing compliance with the terms and conditions of this Agreement
and Release following the Termination Date; and

 

d.Executive shall remain eligible to receive a cash payout from MDC pursuant to
the terms and conditions of that certain Award Agreement between MDC and
Executive dated as of November 4, 2019 (the “LTIP Cash Award”). Executive
acknowledges and agrees that payment of the amount due under the LTIP Cash
Award, if any, shall be calculated and prorated based on a service period equal
to 12.5% of the performance period, notwithstanding Executive’s termination
without “Cause” as of the Termination Date or any subsequent event under the
relevant plan or grant agreement (so that the maximum amount he is eligible to
receive pursuant to the LTIP Cash Award is $60,500 (i.e. in the event the
“EBITDA Performance Multiplier” is ultimately determined to be 2)). Payment by
MDC of the final amount due under the LTIP Cash Award, if any, will be made on
the payment date specified in the underlying award agreement and shall also be
conditioned upon and subject to Executive’s ongoing compliance with the terms
and conditions of this Agreement and Release following the Termination Date.

 



2

 

 

4.            No Further Entitlements. Except as otherwise set forth in this
Agreement and Release, the Executive is not entitled to any further compensation
or benefits from MDC, including without limitation any bonus payment with
respect to calendar year 2020. The Executive expressly acknowledges and agrees
that except as set forth in this Agreement and Release, he has been paid all
compensation of any kind to which he is entitled as a result of his employment
with MDC. Executive further acknowledges and agrees, and represents and
warrants, that he does not own or have any right to any stock, stock
appreciation rights or other equity in MDC, except for (a) the Vesting
Entitlements, (b) 44,084 Class A shares previously vested and/or purchased in
the open market and (c) 83,334 previously vested stock appreciation rights with
a strike price of $5.00.

 

5.            Release of Claims by Executive. By signing this Agreement and
Release, Executive, on behalf of himself and his current, former, and future
heirs, executors, administrators, attorneys, agents and assigns, releases and
waives all legal claims in law or in equity of any kind whatsoever that
Executive has or may have against MDC, its parents, subsidiaries and affiliates,
and their respective officers, directors, employees, shareholders, members,
agents, attorneys, trustees, fiduciaries, representatives, benefit plans and
plan administrators, successors and/or assigns, and all persons or entities
acting by, through, under, or in concert with any or all of them (collectively,
the “Released Parties”). This release and waiver covers all rights, claims,
actions and suits of all kinds and descriptions that Executive now has or has
ever had, whether known or unknown or based on facts now known or unknown, fixed
or contingent, against the Released Parties, occurring from the beginning of
time up to and including the date that Executive executes this Agreement and
Release, including, without limitation:

 

a.            any claims for wrongful termination, defamation, invasion of
privacy, intentional infliction of emotional distress, or any other common law
claims;

 

b.            any claims for the breach of any written, implied or oral contract
between Executive and MDC;

 

c.            any claims of discrimination, harassment or retaliation based on
such things as age, national origin, ancestry, race, religion, sex, sexual
orientation, or physical or mental disability or medical condition;

 

d.            any claims for payments of any nature, including but not limited
to wages, overtime pay, vacation pay, severance pay, commissions, bonuses and
benefits or the monetary equivalent of benefits, but not including any claims
for unemployment or workers’ compensation benefits, or for the consideration
being expressly provided to Executive pursuant to this Agreement and Release;
and

 

e.            all claims that Executive has or that may arise under the common
law and all federal, state and local statutes, ordinances, rules, regulations
and orders, including but not limited to any claim or cause of action based on
the Fair Labor Standards Act, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Family and Medical Leave Act, the
Americans with Disabilities Act, the Civil Rights Acts of 1866, 1871 and 1991,
the Rehabilitation Act of 1973, the National Labor Relations Act, the Executive
Retirement Income Security Act of 1974, the Worker Adjustment and Retraining
Notification Act, the Vietnam Era Veterans' Readjustment Assistance Act of 1974,
Executive Order 11246, and any state laws governing employee rights, as each of
them has been or may be amended.

 



3

 

 

This Agreement and Release shall be binding upon and inure to the benefit of
Executive and the Released Parties and any other individual or entity who may
claim any interest in the matter through Executive. Executive also acknowledges
that he has not assigned any of his rights to make the aforementioned claims or
demands.

 

By way of further clarification, Executive shall not be entitled to receive any
of the Severance Payments or Vesting Entitlements under this Agreement and
Release unless Executive executes and delivers to the Company the Release of
Claims in the form of Exhibit A hereto upon or following the Termination Date.

 

6.            Attorney Review; Review Period; Revocation Period. Executive is
hereby advised that he should consult with an attorney prior to executing this
Agreement and Release. Executive is also advised that he has twenty-one (21)
days from the date this Agreement and Release is delivered to him within which
to consider whether he will sign it. If Executive signs this Agreement and
Release, he acknowledges that he understands that he may revoke this Agreement
within seven (7) days after he has signed it by notifying MDC in writing that he
has revoked this Agreement. Such notice shall be addressed to David Ross,
Executive Vice President, c/o MDC Partners Inc., 330 Hudson Street, 10th Floor,
New York, NY 10013. This Agreement shall not be effective or enforceable in
accordance with its terms until the 7-day revocation period has expired.

 

7.            Intellectual Property Rights. Executive acknowledges and agrees
that all concepts, writings and proposals submitted to and accepted by MDC
(“Intellectual Property”) which relate to the business of MDC and which have
been conceived or made by him during the period of his employment, either alone
or with others, are the sole and exclusive property of MDC. As of the date
hereof, Executive hereby assigns in favor of MDC all the Intellectual Property
covered hereby. On or subsequent to the date hereof, Executive shall execute any
and all other papers and lawful documents required or necessary to vest sole
rights, title and interest in MDC or its nominee of the Intellectual Property.

 

8.            Non-Admission. This Agreement and Release shall not in any way be
construed as an admission by MDC of any liability for any reason, including,
without limitation, based on any claim that MDC has committed any wrongful or
discriminatory act.

 

9.            Mutual Non-Disparagement. Executive agrees that he will not say,
write or cause to be said or written any statement that may be considered
defamatory, derogatory or disparaging of any of the Released Parties. MDC agrees
to use commercially reasonable efforts to cause its senior executives to not
say, write or cause to be said or written, any statement that may be considered
defamatory, derogatory or disparaging of the Executive.

 



4

 

 

10.            Confidentiality; Return of Company Property; Cooperation.
Executive agrees to keep the terms and the existence of this Agreement and
Release confidential and not to discuss it with anyone other than his attorney,
tax advisor or as may be required by law. Executive covenants that he will
return all MDC documents, files, equipment and other property in his possession
to MDC on or prior to the Termination Date and represents and warrants that he
has not retained any copies or excerpts of any MDC documents or files. The
Executive agrees that he will not encourage or cooperate or otherwise
participate or confer with any current or former employee of MDC or any other of
the Released Parties, or any potential plaintiff, to commence any legal action
or make any claim against MDC or any other of the Released Parties with respect
to such person’s employment with MDC or any other of the Released Parties;
provided, however, that nothing in this Agreement and Release shall prohibit
Executive from cooperating with any government agency. The Executive will
cooperate with MDC and its counsel in connection with any investigation,
administrative proceeding or litigation relating to any matter in which
Executive was involved or of which he has knowledge as a result of his
employment with MDC.

 

11.            Entire Agreement; No Other Promises. Except as to any
confidentiality, non-compete and/or non-solicitation agreements signed by
Executive upon or during his employment with MDC, Executive hereby acknowledges
and represents that this Agreement and Release contains the entire agreement
between Executive and MDC, and it supersedes any and all previous agreements
concerning the subject matter hereof. Executive further acknowledges and
represents that neither MDC nor any of its agents, representatives or employees
have made any promise, representation or warranty whatsoever, express, implied
or statutory, not contained herein, concerning the subject matter hereof, to
induce Executive to execute this Agreement and Release, and Executive
acknowledges that he has not executed this Agreement and Release in reliance on
any such promise, representation or warranty.

 

12.            Confirmation of Restrictive Covenants. Executive hereby
acknowledges and reaffirms all of his restrictive covenants set forth in
Section 8 of the Employment Agreement, which covenants shall remain in full
force and effect following the Termination Date.

 

13.            Equitable Relief. Executive acknowledges that a remedy at law for
any breach or attempted breach of this Agreement will be inadequate, and agrees
that MDC shall be entitled to specific performance and injunctive and other
equitable relief in the case of any such breach or attempted breach. It is also
agreed that, in addition to any other remedies, in the event of a breach of this
Agreement by Executive, MDC may withhold and retain all or any portion of the
Severance Payments and/or Vesting Entitlements.

 

14.            Severability. If any term or condition of this Agreement and
Release shall be held to be invalid, illegal or unenforceable in any respect by
a court of competent jurisdiction, this Agreement and Release shall be construed
without such term or condition. If at the time of enforcement of any provision
of this Agreement, a court shall hold that the duration, scope or area
restriction of any provision hereof is unreasonable under circumstances now or
then existing, the parties hereto agree that the maximum duration, scope or area
reasonable under the circumstances shall be substituted by the court for the
stated duration, scope or area.

 

15.           Choice of Law. This Agreement and Release shall be construed and
enforced in accordance with, and governed by, the laws of the State of New York,
without regard to its choice of law provisions.

 



5

 

 

16.            Material Non-Public Information. Executive acknowledges that he
may be in possession of material non-public information about MDC, and covenants
not to trade in any MDC securities from and after the date hereof while in
possession of material non-public information or otherwise in violation of any
applicable securities law or regulation.

 

17.            Indemnification. Subject to Section 124 of the Canada Business
Corporations Act (as amended or re-enacted from time to time and including the
regulations made pursuant thereto, the “Act”) or, if the Company domesticates to
the State of Delaware, Section 145 of the Delaware General Corporation Law (as
amended or re-enacted from time to time and including the regulations made
pursuant thereto, the “DGCL”), the Company shall indemnify and hold harmless the
Executive and his heirs, executors, administrators and other legal personal
representatives (each, an “Indemnitee”), to the maximum extent permitted by the
Act (or as applicable the DGCL), from and against (a) any liability and all
costs, charges and expenses that an Indemnitee sustains or incurs in respect of
any action, suit or proceeding that is proposed, threatened or commenced against
an Indemnitee for or in respect of anything done or permitted by the Executive
in respect of the execution of the duties of his office; and (b) all other
costs, charges and expenses that the Executive sustains or incurs in respect of
the affairs of the Company. The Company shall also indemnify the Executive in
such other circumstances to the maximum extent as the Act (or as applicable the
DGCL) permits or requires. To the extent permitted by the Act (or as applicable
the DGCL), the Company will advance or reimburse any expenses, including
reasonable attorneys’ fees, incurred by an Indemnitee in investigating and
defending any actual or threatened action, suit or proceeding for which an
Indemnitee may be entitled to indemnification under this Section 17.

 

18.            Amendment. This Agreement and Release may not be amended or
modified in any way, except pursuant to a written instrument signed by both
parties.

 

***

 

6

 

 

HAVING READ AND UNDERSTOOD THE RELEASE, CONSULTED COUNSEL OR VOLUNTARILY ELECTED
NOT TO CONSULT COUNSEL, AND HAVING HAD SUFFICIENT TIME TO CONSIDER WHETHER TO
ENTER INTO THIS AGREEMENT AND RELEASE, THE PARTIES HERETO HAVE EXECUTED THIS
AGREEMENT AND RELEASE AS OF THE DAY AND YEAR FIRST WRITTEN BELOW.

 

  /s/ Jonathan Mirsky   Jonathan Mirsky       Dated: September 22, 2020        
  MDC PARTNERS INC.       By: /s/ David Ross     David Ross, Executive Vice
President

 

7

 



 

Exhibit A

 

Release of Claims

 

(i)      I, Jonathan Mirsky, in consideration of and subject to the performance
by MDC Partners Inc. (together with its subsidiaries, the “Company”), of its
material obligations under the Separation and Release Agreement with the
Company, dated September __, 2020 (the “Agreement”), do hereby release and
forever discharge, as of the date hereof, the Company and its affiliates and its
and all of their respective present and former directors, officers, agents,
representatives, employees, successors, assigns and direct or indirect owners
(collectively, the “Released Parties”) to the extent provided below. Defined
terms used herein that are not otherwise defined shall have the meanings set
forth in the Agreement.

 

(ii)      I have agreed that I will not receive the payments and benefits
specified in Section 2 or 3 of the Agreement (A) unless I execute this Release
of Claims and do not revoke it within the time period permitted hereafter or
(B) if I breach this Release of Claims. I also acknowledge and represent that I
have received all payments and benefits that I am entitled to receive (as of the
date hereof) by virtue of employment with the Company, other than as provided in
the Agreement.

 

(iii)      Except as provided in paragraph (v) below, I knowingly and
voluntarily (for myself, my heirs, executors, administrators and assigns)
release and forever discharge the Company and the other Released Parties from
any and all claims, lawsuits, controversies, actions, causes of action,
cross-claims, counter-claims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs and
attorneys’ fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (through the date of this General Release) and whether
known or unknown, suspected, or claimed against the Company or any of the
Released Parties which I, my spouse, or any of my heirs, executors,
administrators or assigns, may have, which arise out of or are connected with my
employment with, or my separation or termination from, the Company (including,
but not limited to, any allegation, claim or violation, arising under: Title VII
of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the
Age Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Civil Rights Act of 1866, as amended; the Worker Adjustment Retraining
and Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company; or any claim
for wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”); provided that the foregoing release shall
not extend to, and in no event shall the “Claims” which are being released
hereunder include, (a) any rights to reimbursement or indemnification in my
capacity as an officer, director or employee of the Company or any of its
Subsidiaries under the governing documents of the Company or such Subsidiary,
any reimbursement or indemnification agreement with the Company, any insurance
policy or applicable law, in accordance with the terms thereof, as a matter of
law, or otherwise, or under any power that the Company may have to indemnify me
or hold me harmless, (b) my rights to payments or benefits due under Section 2
and Section 3 of the Agreement, (c) my rights as a stockholder of the Company or
(d) my rights to enforce the terms of this Release of Claims.

 

(iv)      I represent that I have made no assignment or transfer of any right,
claim, demand, cause of action, or other matter covered by paragraph iii above.

 



8

 

 

(v)      I agree that this Release of Claims does not waive or release any
rights or claims that I may have under the Age Discrimination in Employment Act
of 1967 which arise after the date I execute this Release of Claims. I
acknowledge and agree that my separation from employment with the Company shall
not serve as the basis for any claim or action (including, without limitation,
any claim under the Age Discrimination in Employment Act of 1967).

 

(vi)      In signing this Release of Claims, I acknowledge and intend that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. I expressly consent that this General Release shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state statute that expressly limits the effectiveness of a
general release of unknown, unsuspected and unanticipated Claims), if any, as
well as those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
Release of Claims and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this Release of Claims shall serve as a complete defense to such Claims.
I further agree that I am not aware of any pending charge or complaint of the
type described in paragraph (iii) as of the execution of this Release of Claims.

 

(vii)      I agree that neither this Release of Claims, nor the furnishing of
the consideration for this Release of Claims, shall be deemed or construed at
any time to be an admission by the Company, any Released Party or myself of any
improper or unlawful conduct.

 

(viii)      I agree that I will forfeit all amounts payable by the Company
pursuant to Section 2 and 3 of the Agreement if I challenge the validity of this
Release of Claims. I also agree that if I violate this General Release by suing
the Company or the other Released Parties, I will return all payments received
by me pursuant to the Agreement.

 

(ix)      Whenever possible, each provision of this Release of Claims shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Release of Claims is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Release of Claims shall
be reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 



9

 

 

BY SIGNING THIS RELEASE OF CLAIMS, I REPRESENT AND AGREE THAT:

 

(a)      I HAVE READ IT CAREFULLY;

 

(b)      I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED; TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

(c)      I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION; I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF
THIS RELEASE OF CLAIMS SUBSTANTIALLY IN ITS FINAL FORM, TO CONSIDER IT AND THE
CHANGES MADE SINCE THE FINAL VERSION OF THIS RELEASE OF CLAIMS ARE NOT MATERIAL
AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;

 

(d)      I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE
OF CLAIMS TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

(e)      I HAVE SIGNED THIS RELEASE OF CLAIMS KNOWINGLY AND VOLUNTARILY AND WITH
THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

(f)      I AGREE THAT THE PROVISIONS OF THIS RELEASE OF CLAIMS MAY NOT BE
AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED
BY A REPRESENTATIVE OF THE COMPANY AND BY ME.

 

   Jonathan Mirsky

 

DATE:   , 2020

 



10



 